DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
The term “a starter phosphate” in claim 1 (line 7) is used by the claim to mean “the phosphorous the plant needs in the beginning of its growth,” while the Specification defines this term as “start phosphorous” in Page 12, line 17. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15, 17, 20, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (US Patent Publication No. 2014/0223979 A1) in view of Karlsson et al. (US Patent Publication No. 2005/0000908 A1).
In regard to claim 1, Wiseman et al. disclose a process for the production of a phosphate containing fertilizer product (e.g. biosolids fertilizer comprising phosphate phosphorous compounds) [Paragraph 0038-0039; 0044], comprising the steps of:
providing a phosphate-containing precipitate (e.g., wet sewage sludge comprising phosphorous compounds, solid plant nutrients consisting of phosphorous compounds) [Paragraph 0065] (wherein precipitate is interpreted as solid form of a substance) from a wastewater treatment process (e.g. waste water treatment plant) [Paragraph 0116], wherein the organic nutrients present in the sewage sludge (e.g. phosphate) are slow release nutrients [Paragraph 0003],
separating water from the precipitate (e.g. dewatering the sludge) [Paragraph 0007] to provide dewatered sludge cake [Paragraph 0116],
adding or admixing additional phosphorous containing compounds [Paragraph 0110], wherein the additional phosphorous containing compound is a starter phosphate (e.g. a fertilizer selected from the claimed group) consisting of monopotassium phosphate, dipotassium phosphate, monoammonium phosphate and diammonium phosphate [Paragraph 0111-0113],
adding or admixing at least one compound selected from nitrogen, and potassium containing compounds [Paragraph 0110-0113],
thereby obtaining a fertilizer product that provides a quick release and a slower release of phosphorous (e.g. comprising slow release nutrients from the organic wastewater treatment process and the additional quick release phosphorous compounds added by Wiseman)
wherein Wiseman et al. generally disclose a wastewater treatment process whereby domestic sludge is treated in primary, secondary, or advanced treatment processes [Paragraph 0074]. However, the reference does not explicitly describe the wastewater treatment process as required by the claim.

Karlsson et al. disclose the general steps of wastewater purification (e.g. wastewater treatment process) that comprises treating sludge sequentially through primary (mechanical), secondary (biological) and tertiary (chemical) steps [Paragraph 0003; 0005] wherein
a primary mechanical treatment is a filtering of coarse impurity particles (e.g. removal of suspended and floating solids) prior to the biological and chemical steps [Paragraph 0003],
a secondary treatment of the primary sludge is a biological purification that uses anaerobic digestion to breakdown organic matter to reduce sludge (e.g. removal of organic matter using microbes) [Paragraph 0005], and
a tertiary treatment of the secondary sludge further comprises the use of metal salt to precipitate (e.g. reduce) phosphate [Paragraph 0004] thereby allowing a disposal step of depositing treated sludge into landfills [Paragraph 0006],
wherein in the tertiary treatment (e.g. chemical purification) of the wastewater treatment process phosphate is precipitated from the water phase to create the phosphate containing precipitate by using ferric or ferrous salts (e.g. iron, trivalent) [Paragraph 0024]
wherein the phosphate of the phosphate containing precipitate is ferric phosphate (e.g. trivalent iron phosphate) [Paragraph 0044],
wherein the process further comprises a hygienisation step (e.g. pathogenic bacterial is sanitized) [Paragraph 0009, 0022] such as chemical hygienisation performed by addition of a compound selected from the group peracetic acid and hydrogen peroxide [Paragraph 0046],
wherein the wastewater treatment process is configured so that phosphorus is precipitated mainly in the tertiary treatment (e.g. tertiary chemical treatment whereby the phosphate is precipitated as iron phosphate (e.g. ferric phosphate) by the addition of metal salts of iron after the biological purification process (e.g. after the secondary step) [Paragraph 0004, 0024].

Karlsson and Wiseman et al are analogous inventions in the field of fertilizers comprising phosphorus produced from sludge obtained from wastewater treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sewage sludge with precipitated phosphate like that described in Karlsson obtained in the process of Wiseman. One of ordinary skill in the art would have been motivated to do so to improve efficiency of processing and extracting the nutrient as a fertilizer [Karlsson, Paragraph 0006]. Where Wiseman discloses the general description of the waste treatment process for formulating the dewatered sewage sludge cake (e.g. sewage sludge, biosolids treatment) [Paragraph 0071-0072], it lies within the level of one of skill in the art to look to the prior art (Karlsson) for an detailed description of known and industry-accepted wastewater purification processes for production of dewatered sewage sludge cake.

The prior art references do not explicitly disclose wherein the dewatered slurry cake comprises 4-30 wt% phosphorous, less than 0.6 mg/kg Cd and less than 15% carbon, calculated on dry solids. However, Wiseman discloses the wet sludge cake is a starting material comprising dewatered sewage sludge from wastewater treatment [Paragraph 0116] and Karlsson teaches treating sludge obtained from wastewater purification [Paragraph 0001]  by precipitating already present phosphorus into phosphates [Paragraph 0041; 0024], thereby reading on a phosphate containing precipitate from a wastewater treatment process and therefore the process suggested by the combination of prior art references would inherently anticipate the properties of the claimed slurry cake composition. Furthermore, Applicant’s Specification demonstrates that such precipitation as FePO4 contains lower metal impurities, organic carbon, and amounts of phosphorous within the claimed ranges and Wiseman discloses a step whereby phosphate is precipitated as iron phosphate (e.g. ferric phosphate) by the addition of metal salts of iron after the biological purification process [Paragraph 0004, 0024].

In regard to claim 3, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the phosphate of the phosphate containing precipitate is a ferric phosphate (e.g. trivalent iron phosphate) [Karlsson, Paragraph 0024].
In regard to claim 4, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the nitrogen containing compounds may be urea, ammonium sulphate, mono ammonium phosphate, or diammonium phosphate [Wiseman, Paragraph 0044].

In regard to claim 5, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the potassium containing compounds may be potassium sulphate, potassium chloride, potassium nitrate or potassium phosphate [Wiseman, Paragraph 0113].

In regard to claim 6, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the dewatered slurry cake has a dry solids content of 4-80 wt% (e.g. about 25 wt% solids, 20.5 wt% solids) [Wiseman, Paragraph 0122].

In regard to claim 7, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the dewatered slurry cake has a phosphorous content calculated on dry solids content of 4-30 (e.g. 1-10 wt%, 6%) [Wiseman, Paragraph 0121].

In regard to claim 9, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein thermal hygienisation is performed (e.g. the use of heat of about 93°C (200 °F) to kill pathogens) [Wiseman, Paragraph 0134].

In regard to claim 11, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the process further comprises the steps of pelletizing or granulating the slurry to obtain pellets and granules, respectively [Wiseman, Paragraph 0115]. Further, regarding the use of “optionally”, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation [MPEP 2103(C)], for the purpose of compact prosecution examiner notes Wiseman also discloses mixing the sludge [Paragraph 0115, lines 5-8] and adding enough water to the premix [Paragraph 0100, lines 10-11].

In regard to claims 12 and 14, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the process further comprises the step of drying the dewatered slurry cake and/or the formed pellets or granules (claim 12) and cooling of the pellets or granules, and/or screening of the pellets or granules, in any order (e.g. the granulated solids are screened, cooled and dried, not necessarily in that order) [Wiseman, Paragraph 0115].

	In regard to claim 13, Wiseman et al. as modified by Karlsson make obvious the process of claim 11, wherein the dried dewatered slurry cake and/or the optionally dried formed pellets or granules have a dry solids content selected from the group of ranges of 70-100 wt% (e.g. heat drying pellets to have 90-100 wt% solids) [Wiseman, Paragraph 0134].

In regard to claims 15 and 25, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the process further comprises the step of coating of the pellets (claim 15) with a coating comprising a compound selected from the group vegetable oil (e.g. yellow grease) (claim 25) [Wiseman, Paragraph 0182]

	In regard to claim 17, Wiseman et al. as modified by Karlsson make obvious a fertilizer obtained from the process according to claim 1 [Wiseman, Paragraph 0002].

In regard to claims 20 and 27, Wiseman et al. as modified by Karlsson make obvious the process of claim 1, wherein the phosphate is any salt including a metal selected from iron and/or aluminum (e.g. iron phosphate [0029, 0044] and aluminum in addition to iron as commonly used metal salts to precipitate phosphate) [Karlson, Paragraph 0029, 0044, 0004].
the phosphate is any salt including a metal selected from calcium, iron, and aluminum, and any combination thereof.

In regard to claims 22, 26 and 28, Wiseman et al. as modified by Karlsson make obvious the method of using a fertilizer obtained in the process according to claims 1 and 19, the method comprising applying the fertilizer on cultivation media (claim 22), on soil (claims 26, 28), which provides fertilization for crops during the growth period. Wiseman et al discloses using products derived from the sewage sludge as a fertilizer that provides for the slow release of nutrients into the soil (e.g. cultivation media) [Paragraph 0003].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (US Patent Publication No. 2014/0223979 A1) in view of Karlsson et al. (US Patent Publication No. 2005/0000908 A1) and further in view of Hornick et al (Naldc, 1984).

	In regard to claim 21, Wiseman et al. as modified by Karlsson make obvious the process of claim 1. However, Wiseman does not explicitly disclose wherein the fertilizer has a pH of 5-8.

However, Karlsson et al discloses adjusting the pH of the sludge to about 7 to neutralize it [0051] and Hornick et al teaches plant available phosphorus is more stable within the range of 6.5-7.5 [pg. 7, col. 1, para 3] and crops can be safely grown if the soil pH is above a pH of 6.5 [pg. 5, col. 1, footnote]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the inventions of Wiseman et al modified by Karlsson et al to about 7 like that described in Hornick et al. One of ordinary skill in the art would have been motivated to do so because neutralized fertilizers support healthy soil and crop growth (Hornick et al [pg. 5, col. 1, footnote]).

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    239
    491
    media_image1.png
    Greyscale
Applicant argues (Pgs. 8, 12-14) Wiseman’s and Karlsson’s sludge are not equivalent to Applicant’s slurry cake because Karlsson’s precipitate-containing sludge is the precipitate in secondary sludge and Applicant’s slurry cake is only the precipitate. This argument is not persuasive. Karlsson disclose a chemical purification of the wastewater treatment process whereby phosphate is precipitated from the water phase to create the phosphate containing precipitate by using ferric or ferrous salts (e.g. iron) [Paragraph 0024]. Karlsson’s use of metal salt to precipitate (e.g. reduce) phosphate [Paragraph 0004] allows a disposal step of depositing treated sludge into landfills or for use as fertilizer [Paragraph 0006]. Karlsson’s Figure 1 is reproduced below to show corresponding primary treatment (2), secondary treatment (e.g. digestion chamber not shown), a hygienisation step (5), and a tertiary treatment including addition of divalent iron in unit (5) [Paragraph 0060], as required by the claim.

The trivalent iron phosphate is then precipitated [Karlsson, Paragraph 0060]. Applicant’s arguments (Pg. 8) comparing precipitated dewatered phosphate cake to regular sewage sludge are therefore not persuasive because Karlsson discloses precipitated dewatered phosphate cake obtained via precipitation with iron irons followed by dewatering.

In response to applicant’s argument (Pg. 10) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Karlsson and Wiseman et al are analogous inventions in the field of fertilizers comprising phosphorus produced from sludge obtained from wastewater treatment. Where Wiseman discloses the general description of the waste treatment process for formulating the dewatered sewage sludge cake (e.g. sewage sludge, biosolids treatment) [Paragraph 0071-0072], it lies within the level of one of skill in the art to look to the prior art (Karlsson) for an detailed description of known and industry-accepted wastewater purification processes for production of dewatered sewage sludge cake. Rational supporting the conclusion of obviousness includes the application of a known technique (e.g. Karlsson’s wastewater treatment process) for improving similar methods (e.g. Wiseman’s enrichment of biosolids from a general wastewater treatment process). Preparation of a fertilizer from wastewater treated products is generally known from Wiseman and there is no unpredictability associated with utilization of a wastewater treated product, such as that described by Karlsson) in the process of Wiseman.

In response to applicant’s remarks (Pgs. 10-11, 15) that Wiseman does not disclose applicant’s slurry cake which has little or no heavy metals because Wiseman’s sludge cake is “any primary sludge solid” or  “primary and/or secondary sludge”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Wiseman and Karlsson makes obvious the precipitation iron phosphates as claimed due to the presence of phosphorus compounds in the starting sewage starting material and the addition of the corresponding salts that result in the phosphate.  Furthermore, Wiseman discloses processing the sludge to become Class A “biosolids” which meets the USEPA pollutant and pathogen requirements [Paragraph 0071], therefore one of skill in the art would not expect Wiseman’s composition to comprises high amounts of heavy metals.

Applicant argues (Pg. 11) Karlsson does not teach or suggest a method that removes the phosphorous content of raw sewage for a fertilizer product. This argument is not persuasive. Karlsson discloses treated sludge from wastewater purification can be used as fertilizer [Paragraph 0006].

In response to applicant’s remarks (Pgs. 11-12) that Karlsson does not disclose an analogous invention to Wiseman, the Examiner disagrees. Determining analogous art depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant [MPEP 904.01(c)]. The essential function that is analogous between Karlsson and Wiseman is the treatment of sewage sludge that has undergone multiple stages of treatment to produce a fertilizing product comprising phosphates.

In response to applicant's argument (Pg. 13) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
Applicants argue (Pgs. 13-14) the prior art references do not disclose phosphate precipitated from the water phase to create the phosphate containing precipitate. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., precipitation of phosphate from a “water phase”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The definitions of wastewater and slurry cake are given their plain meaning consistent with Applicant’s Specification. Municipal wastewater treatment plants treat raw sewage. Sludge is a semi-solid slurry that can be produced by wastewater processing. Sludge cake is dewatered sludge. Therefore Applicant’s claim, which recites “wastewater” and “wastewater treatment”, is interpreted as describing a process from which raw sewage is treated in a wastewater treatment process to form sewage sludge, the residual, semi-solid material. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Therefore, the arguments that the term “wastewater” is distinct from the liquid materials being treated in Karlsson’s wastewater treatment process are not persuasive [See also Micronics: "What is sludge dewatering and what is it used for"]

Applicant argues (Pg. 14) Wiseman does not disclose separating water from the precipitate to provide a dewatered slurry cake. This argument is not persuasive. Wiseman discloses removing water from a sludge/slurry/precipitate to provide dewatered sludge cake [Paragraph 0116], wherein precipitate is interpreted as solid form of a substance, absent any material differences to the contrary.

In response to applicant's argument (Pg. 16) that there are surprising results and benefits of Applicant’s claimed process, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Micronics "What is sludge dewatering and what is it used for" <https://www.micronicsinc.com/filtration-news/what-is-sludge-dewatering/> 23 April 2019
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 16, 2022